Citation Nr: 0935028	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  08-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a back disorder (claimed as 
degenerative disc condition of the upper back and spasms). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


INTRODUCTION

The Veteran served on active duty from July 1977 to February 
1985.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In a June 2008 letter to the Veteran, the Veteran was 
notified of transfer of his records to the Board, and was 
notified of personal hearing options.  The Veteran 
subsequently indicated in writings in February and March 2009 
that he wanted a Board personal hearing before a Veterans Law 
Judge to be held at the RO (Travel Board hearing).  In April 
2009, the Board remanded this case to the RO (via the AMC) to 
schedule the Veteran for a Travel Board hearing.  

In a July 2009 letter to the Veteran, the Veteran was 
notified that his case was being recertified to the Board and 
of transfer of his records to the Board, and was given 90 
days to elect Board personal hearing options.  In an August 
26, 2009 facsimile, the Veteran requested a Board video 
conference hearing in lieu of the previously requested Travel 
Board hearing. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for 
a videoconference hearing at the RO on the 
issue of whether new and material evidence 
has been received to reopen service 
connection for a back disorder (claimed as 
degenerative disc condition of the upper 
back and spasms).  The Veteran should be 
notified of the date, time and place of 
such a hearing by letter mailed to his 
current address of record, with a copy to 
his representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




